DETAILED ACTION
This action is responsive to the pending claims, 1-14, received 28 January 2022. Accordingly, the detailed action of claims 1-14 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al (US 20210216411 A1, hereafter referred to as Subramanian) in view of Kobayashi et al (US 20190089863 A1, hereafter referred to as Kobayashi).

Regarding claim 13, Subramanian teaches a non-transitory computer readable medium storing a management program configured to be executed by a computer included in a first communication device in a system including the first communication device and a second communication device that are configured to access a cloud storage, wherein the second communication device is communicably connected to a first terminal device or provided in a second terminal device, the management program causes the computer to execute processes including:
writing task request data into the cloud storage (Subramanian [0031] teaches scheduling a job including storing the scheduled job information in the job database), the task request data being data for requesting a management target to execute a task (Subramanian [0031, 0025] discloses the job information is for a device to perform an operation), and the management target being the first terminal device connected to the second communication device or the second terminal device provided with the second communication device (Subramanian [0031, 0027] discloses database server nodes for an operation [Abstract]).
However, Subramanian does not explicitly teach and acquiring terminal data from the cloud storage in response to arrival of an acquisition timing, the terminal data being data included in the management target, acquired from the management target by the second communication device, and written into the cloud storage.
Kobayashi, in an analogous art, teaches acquiring terminal data from the cloud storage in response to arrival of an acquisition timing (Kobayahsi [0115] teaches periodically acquiring data from an external server), the terminal data being data included in the management target (Kobayashi [0115] teaches the data, acquired from the external server, is data uploaded from a multifunction machine to a customer target), acquired from the management target by the second communication device (Kobayashi [0114] teaches acquiring data from a multifunction machine at the customer device), and written into the cloud storage (Kobayahsi [0115] teaches uploading the data to the external server). 
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Subramanian in view of Kobayahsi in order to configure the management program as taught by Subramanian, to further comprise acquiring terminal data from the cloud storage in response to arrival of an acquisition timing, the terminal data being data included in the management target, acquired from the management target by the second communication device, and written into the cloud storage, as taught by Kobayahsi.
One of ordinary skill in the art would have been motivated in order to manage image data (Kobayashi [0045] teaches the main server managing and processing image data) and issue warnings regarding the managed image data to a customer ([0047]).

Regarding claim 14, Subramanian teaches a non-transitory computer readable medium storing a management program configured to be executed by a computer included in a second communication device m a system including a first communication device and the second communication device that are configured to access a cloud storage, wherein the second communication device is communicably connected to a first terminal device or is provided in a second terminal device,  the management program causes the computer to execute processes including: 
acquiring task request data from the cloud storage in response to an acquisition timing (Subramanian [0033] teaches periodically polling the job management database for jobs); wherein the task request data is data for requesting the management target to execute first task (Subramanian [0031, 0025] discloses the job information is for a device to perform an operation), the management target is the first terminal device connected to the second communication device or the second terminal device provided with the second communication device (Subramanian [0031, 0027] discloses database server nodes for an operation [Abstract]).
However, Subramanian does not explicitly teach and acquiring terminal data from a management target and writing the acquired terminal data into the cloud storage; and is written into the cloud storage by the first communication device, and the terminal data is data included in the management target.
Kobayashi, in an analogous art, teaches and acquiring terminal data from a management target (Kobayashi [0114] teaches acquiring data from a multifunction machine at the customer device) and writing the acquired terminal data into the cloud storage (Kobayahsi [0115] teaches uploading the data to the external server); and is written into the cloud storage by the first communication device (Kobayahsi [0115] teaches the customer device uploading the data to the external server), and the terminal data is data included in the management target (Kobayashi [0115] teaches the data, acquired from the external server, is data uploaded from a multifunction machine to a customer target).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Subramanian in view of Kobayahsi in order to configure the management program as taught by Subramanian, to further comprise acquiring terminal data from a management target and writing the acquired terminal data into the cloud storage; and is written into the cloud storage by the first communication device, and the terminal data is data included in the management target, and written into the cloud storage, as taught by Kobayahsi.
One of ordinary skill in the art would have been motivated in order to manage image data (Kobayashi [0045] teaches the main server managing and processing image data) and issue warnings regarding the managed image data to a customer ([0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Botelho (US 20190243683 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446